DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an optical element comprising: a wavelength selective reflective polarizer which selectively reflects specific circularly polarized light that is light in a specific wavelength range; and a [Symbol font/0x6C]/2 plate which is disposed on at least one surface side of the wavelength selective reflective polarizer, wherein the [Symbol font/0x6C]/2 plate includes an optically anisotropic layer which has an optical axis in a direction parallel to a surface and is formed of a cured layer of a liquid crystal composition and has a liquid crystal alignment pattern in which an orientation of the optical axis changes while continuously rotating in at least one direction in a plane of the optically anisotropic layer, and light in the specific wavelength range which is circularly polarized light oriented in a direction opposite to that of the specific circularly polarized light among light incident on a surface of the optical element on the [Symbol font/0x6C]/2 plate side is reflected in a direction different from a regular reflection direction of the incident light. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Katschorek et al (U.S. PGPub No. 2008/0280107) teaches an optical element (Fig 7, 5) comprising: a wavelength selective reflective polarizer (70) which selectively 
However, neither Katschorek, nor any additional cited art, teach or suggest, the specific limitations of “wherein the [Symbol font/0x6C]/2 plate includes an optically anisotropic layer which has an optical axis in a direction parallel to a surface and has a liquid crystal alignment pattern in which an orientation of the optical axis changes while continuously rotating in at least one direction in a plane of the optically anisotropic layer” nor would it have been obvious to do so in combination. 
Claims 2-8 are also allowable for depending on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 3-6, filed 02/26/2021, with respect to claim 1 have been fully considered and are persuasive.  The U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn. 
Regarding claim 1, Katschorek et al (U.S. PGPub No. 2008/0280107) fails to teach the specific limitation of “a liquid crystal alignment pattern in which an orientation of the optical axis changes while continuously rotating in at least one direction in a plane of the optically anisotropic layer of the [Symbol font/0x6C]/2 plate” as shown in Applicant’s drawings (figure 2). Therefore Applicant’s arguments were persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/27/2021